Case 1:99-mc-09999 Document 1122-2 Filed 10/06/20 Page 1 of 1 PageID #: 112758




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 FISHER & PAYKEL HEALTHCARE )
 LIMITED,                              )
                                       )         C.A. No. _____
              Plaintiff,               )
                                       )         Case Pending in the Central District of
 v.                                    )         California
                                       )         Case No. 8:19-CV-00835-JVS(DFMx)
 FLEXICARE              INCORPORATED; )
 FLEXICARE MEDICAL LIMITED, a )
 United    Kingdom        company; and )
 FLEXICARE (GROUP) LIMITED, a )
 United Kingdom company,               )
                                       )
              Defendants.              )

                                  [PROPOSED] ORDER

         AND NOW, this ______ day of ___________________, 2020, upon consideration of

Defendants’ Motion for Leave to File Under Seal, Defendants’ Motion is GRANTED.

Defendants’ Motion to Transfer, or in the Alternative, to Compel Non-Party DSM to Comply with

Defendants’ Subpoenas and the Exhibits to the Declaration of Peter Sauer in Support of

Defendants’ Motion to Transfer, or in the Alternative, to Compel Non-Party DSM to Comply with

Defendants’ Subpoenas shall be SEALED.



IT IS SO ORDERED.



                                          UNITED STATES DISTRICT COURT JUDGE




RLF1 24101127v.1
